Title: To Thomas Jefferson from William C. C. Claiborne, 8 July 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     July 8th. 1805 At Nw. Orleans
                  
                  I am this Moment honerd with your Letter of the 26th. of May, and will reply particularly to it, by the Post next ensuing. The Mail arrived in a disordered State; many of the Letters were wet, (as was the packet directed to me) but I do not learn, that any were lost. Your Letter to Doctor Sibley, I shall forward to Nachitoches on Tomorrow.—The little animal mentioned in my Letter of the 6th is now much better in health, & I hope will live.—The Peltry has been aired, cleansed, & will in this Day be repacked. 
                  I am Dr Sir, With great respect yr faithful friend
                  
                     William C. C. Claiborne
                     
                  
               